Citation Nr: 1111939	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for the claimed disability.

A Travel Board hearing was held in August 2008 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The claim was then remanded by the Board for additional development in January 2009.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's major depressive disorder is not etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim prior to the initial RO decision, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, service personnel records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  Pursuant to the Board's January 2009 remand, to RO was instructed to obtain VA treatment records dating from 1979 to 2002.  A formal finding on the unavailability of the Veteran's VA treatment records for this period is associated with the claims file.  See August 2010 Memorandum.  The Veteran was previously asked to submit any copies of VA treatment records.  See September 2010 RO letter.  To date, however, no copies of the Veteran's VA treatment records for this period have been associated with the claims file.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; and document and consider the relevant medical facts and principles.

The Board notes that the VA examiner who conducted the Veteran's June 2009 VA examination was unable to provide an opinion as to the etiology of the Veteran's depression without resort to speculation.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for her speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any specific complaints, treatment, or diagnoses related to a psychiatric disorder.  The Veteran underwent an enlistment examination in August 1972, and a separation examination in June 1974.  No relevant abnormalities were noted.  Notably, the Veteran was referred for drug dependency evaluations in March 1973 and October 1973.  Neither found any evidence of physical or psychological dependency on drugs.  Additional records show several non-judicial punishments, counseling for deficiencies in military behavior, and that the Veteran was involuntarily separated from the Navy.

VA treatment records dated July 2005 show the Veteran was referred for an evaluation for depression.  He reported that his depression came and went, and was more severe at certain times than others.  He had felt this way since his early 20's.  He denied having any prior treatment other than talking with a psychologist.  He was diagnosed with depression, not otherwise specified, and "rule out" substance induced mood disorder.

The Veteran was afforded a VA examination in November 2005.  He denied having any treatment for emotional problems prior to military service.  After service, he received outpatient treatment through the VA, initially in 1979 for substance abuse.  He denied any outpatient treatment for psychiatric problems.  He reported having his first drink in 1970, and trying heroin, cocaine, marijuana, and acid in 1972.  He stated his depression started in 1975, precipitated by feeling inadequate.  He had no job skills and experienced "job market racism."  He was diagnosed with depressive disorder, not otherwise specified.  An opinion regarding etiology was not offered.

The Veteran testified at a Travel Board hearing in August 2008.  He stated that, at the time of his discharge, he was addicted to drugs.  He felt the military should have treated him before discharging him for addiction.  As a result of his drug dependency, he was not able to adapt to civilian life.  He first started using heroin in December 1972.  About six months later, he was caught bringing marijuana aboard his ship.  He further testified that he was depressed as a result of being away from home and being on his own for the first time.  After he left service, he was depressed because he could not obtain civilian employment.  He first sought treatment for depression in 1996.  He believed that his drug use was actually an effort to self-medicate to treat his depression.

Additional VA records show intermittent treatment for depressive disorder and mood disorders, as well as substance abuse.

The Veteran was afforded an additional VA examination in June 2009.  The claims file was reviewed by the examiner.  The Veteran reported having a typical childhood, and denied being hospitalized or treated for emotional problems prior to service.  He was not treated for such problems during service either.  He first sought outpatient treatment about a year after leaving service.  He stated he received individual therapy and medication for depression.  With respect to current symptoms, he reported experiencing episodes of depression.  He had three episodes in the past 12 months.  He said his depression first started after he got out of service.  He felt like he had wasted his life in the military.  The examiner diagnosed major depressive disorder.  However, she was unable to determine whether it was etiologically related to service.  She stated that there was no documentation that would lead her to conclude that the Veteran's current psychiatric disorder was or was not first manifested in service.  Documentation for counseling for deficiencies in military behavior was not illuminating.  The specific deficiencies were not included.  She could only speculate or theorize on them and their relationship to his current condition.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted.  Although the Veteran is currently diagnosed with major depressive disorder, the evidence does not demonstrate that this disorder was incurred in or is otherwise related to service.  While the Veteran received counseling for deficiencies in military behavior, there is no indication of any diagnosis or treatment for a psychiatric condition in service, and the Veteran's enlistment and separation examinations were normal.  The November 2005 VA examiner did not offer an opinion on etiology, and the June 2009 VA examiner was unable to offer an opinion without resorting to speculation.  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The Board has also considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service psychiatric disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his psychiatric disorder is the result of his experiences in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, several facts weigh heavily against the claim he now makes that he has had psychiatric problems ever since service.  Although the Veteran testified that his drug use in service was a means of self-medicating the depression he felt from being in the military, VA treatment records dated January 2010 show the Veteran reported a history of drug abuse that preceded service.  Moreover, while the Veteran stated that his depression was a result of his experiences in service, he reported to the November 2005 VA examiner that his depression was precipitated by feelings of inadequacy and an inability to find employment.  Finally, the Board notes that the evidence of record does not show treatment for depression until many years after service, and the Veteran himself provided inconsistent dates regarding when he first sought treatment.  During his hearing, he stated he first sought treatment in 1996.  During his June 2009 VA examination, however, he stated he was treated about one year after his separation from service.  The Board is not holding that corroboration is required.  Rather, the Board finds the Veteran's assertions, which are inconsistent at times, to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


